Citation Nr: 0522740	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  The veteran died in February 1977, and the 
appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  



FINDINGS OF FACT

1.  The veteran died in February 1977 at the age of 58 from, 
as listed on the Certificate of Death, acute respiratory 
insufficiency due to interstitial pneumonitis due to 
chemotherapy for Hodgkin's disease. 

2.  Service connection was not established for any disability 
prior to the veteran's death. 

3.  There is no evidence of treatment for Hodgkin's disease 
or speech loss during service, and there is no 
contemporaneous objective evidence that the veteran suffered 
from Hodgkin's disease within one year of separation from 
service; the competent evidence preponderates against a 
conclusion that the veteran's death or Hodgkin's disease was 
etiologically related to in-service symptomatology or 
pathology.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In a February 2002 letter, the RO informed the appellant of 
the provisions of the VCAA and their specific application to 
her claim, prior to the initial RO decision.  The letter 
informed the appellant of what specific evidence was required 
to substantiate the claim for service connection for the 
cause of the veteran's death, and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his/her possession 
to the RO.  

In addition, the RO issued a detailed December 2003 statement 
of the case (SOC) and February 2005 supplemental statement of 
the case (SSOC), in which the appellant and her 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the appellant's claim, and that the December 
2003 SOC and February 2005 SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2003 SOC contained pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relevant to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
appellant submitted a statement in March 2005 indicating that 
she had "nothing further to add."  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records, to include the reports from the 
October 1945 separation examination, do not contain reference 
to treatment for any diseases or injuries.  With regard to 
the post-service evidence, the first report of any medical 
difficulties is contained in a private medical report dated 
in 1957.  This report referred to a history of a "recurrent 
loss of voice" similar to an attack the veteran suffered 
from during service.  Symptoms at the time included a sore 
throat and a feeling of fullness in the throat, hoarseness 
and the loss of the veteran's voice.  Physical examination 
findings included a pharyngeal infection and an infection of 
the vocal cords, and the diagnosis was recurrent laryngitis 
of an undetermined cause.  

The veteran also complained  about having problems losing his 
voice occasionally at a January 1958 VA examination.  He said 
at that time that he only had this problem under stressful 
situations, and he again indicated that he had been having 
problems losing his voice since service.  Following an 
examination of the veteran which revealed essentially normal 
functioning of the vocal cords, the diagnoses included mild 
recurrent dysphonia felt to be on an apparently "functional 
basis."  

A claim for service connection for laryngitis which was 
denied by a January 1958 rating decision, with the 
adjudicators noting in this decision that the service medical 
records were negative for throat pathology, disease, or 
infection.  It was also noted in this decision that the first 
evidence of throat pathology was contained in the private 
clinical report dated in 1957, to which reference was made 
above, reflecting a diagnosis of recurrent laryngitis. 

An August 1972 private medical report reflected a history of 
the veteran suffering form "hysterical" loss of speech in 
world War II with residual laryngeal type speech made worse 
by stress.  The condition was said to have reoccurred roughly 
a year prior to this examination due to stress associated 
with the veteran losing his job.  The diagnosis at that time 
was schizophrenia, described as being of a hypomanic nature.  

The veteran reported to a VA psychiatrist in November 1972 
complaining about his loss of speech problems and depression, 
indicating at that time that he developed the problems with 
speaking during service after he spent about eight months in 
North Africa during World War II.  Following an examination 
of the veteran, the diagnoses included chronic anxiety state 
with conversion trends and "hysterical loss of speech, with 
difficulty in expression and recurrent depressive episodes."  
With regard to the etiology of this condition, the examiner 
stated that it was due to "life threatening experiences in 
North Africa during WW II."  

The veteran died in February 1977, at the age of 58.  The 
Certificate of Death listed the causes of death as acute 
respiratory insufficiency due to interstitial pneumonitis due 
to chemotherapy for Hodgkin's disease.  The appellant 
contends that service connection is warranted for the cause 
of the veteran's death because the veteran suffered from 
symptoms of Hodgkin's disease during service, and that this 
condition was not diagnosed during service due to 
misdiagnosis or a failure at the time to recognize the signs 
or symptoms of Hodgkin's disease, which the appellant 
contends included the veteran's asserted in-service 
difficulties with losing his voice.  As support for this 
assertion, she obtained a statement in March 2002 from the 
same physician who diagnosed the veteran with recurrent 
laryngitis in 1957, as discussed above.  In this statement, 
the physician reported that the veteran had "several 
episodes of speech loss" during service which continued 
after his discharge from service, and that he later developed 
Hodgkin's disease for which he was treated at Stanford 
Medical School.  With respect to the etiology of the 
veteran's Hodgkins disease, he stated as follows:  

A common presentation of Hodgkin's 
disease is loss of speech; from 
compression of the nerve supply of the 
larynx by cervical lymphnode [sic] 
enlargement.  Hence, it is more than 
likely that [the veteran's] problems 
existed prior to his discharge from the 
Navy.  However, so far as I know, the 
cause of Hodgkin's Disease is, as yet, 
unknown.  

This same physician submitted another statement in June 2002 
in which he opined as follows:  

"It is my opinion, still, that the early 
disabling signs and symptoms of [the 
veteran's] Hodgkin's disease were present 
whilst he was in the Navy.  The cause of 
Hodgkin's, so far as I know, is yet 
unknown.  Hence, the direct connection, 
to [the veteran's] Navy service, may well 
be debatable.  

III.  Legal Criteria/Analysis
 
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
Hodgkins disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applying the legal criteria to the facts of this case, the 
Board observes that the service medical records, including 
the reports from the October 1945 separation examination, do 
not contain any references to difficulties with speech or, 
for that matter, any in-service symptomatology or pathology.  
While the record reveals a history reported by the veteran, 
and recorded by medical professionals, of problems with 
speaking since service, the first contemporaneous evidence of 
his having problems with speaking is dated in 1957, over ten 
years after separation from service.

Moreover, while recurrent laryngitis was diagnosed in 1957, 
the VA examiners who evaluated the veteran's speech problems 
in 1958 attributed these problems to a functional or 
psychological cause, as did the VA psychiatrist who examined 
the veteran in 1972, albeit attributing the veteran's speech 
difficulties to "life threatening experiences" during World 
War II.  As for when Hodgkin's disease was diagnosed, given 
the silent VA and private clinical reports dated in 1972, and 
no medical record prior to that time reflecting the 
condition, the earliest this condition would have become 
manifest given the record before the Board would have been 
over 25 years after separation from service.  

From the above, it is clear that the service medical records 
are silent for any indicia of Hodgkins disease or problems 
with speaking; that the first contemporaneous evidence of 
treatment for speech loss is dated over 10 years after 
service and that there is no evidence of Hodgkins disease for 
some 15 years thereafter; and that the contemporaneous post-
service records assessing the veteran's speech difficulties 
attributed this problem to stress or a psychiatric condition 
rather than a physical disorder.  The Board would have to 
ignore or reject these facts if it were to find that the 
physician's statements submitted on the appellant's behalf in 
2002 were of sufficient probative value to warrant an 
allowance of the veteran's claim.  In this regard, the Board 
notes that medical opinions based on an inaccurate factual 
premise have no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  As such, the Board would have to conclude 
that the premise upon which the 2002 medical opinions was 
based, that the veteran did have in-service speech problems, 
was accurate. 

It also stands to reason that, for the Board to accept the 
2002 opinions, it would also have to assume that not only did 
the veteran suffer from such speech problems during service, 
but that these problems were related to some physical cause, 
such as "compression of the nerve supply of the larynx by 
cervical lymphnode [sic] enlargement" as described by the 
private physician in question, representing an early 
manifestation of Hodgkin's disease, rather than a psychiatric 
cause.  As set forth above, however, the facts of this case 
simply do not support the assumptions upon which the 2002 
medical opinions were based.  With all due respect for the 
physician's statement, it is apparent that he did not review 
the veteran's service medical records.  Moreover, the 
physician himself cautioned that, notwithstanding his 
opinion, the cause of Hodgkin's disease is unknown, and that 
its connection to service "may well be debatable."  

With regard to the assertions of the appellant linking the 
Hodgkin's disease which resulted in the veteran's death to 
service, the Board certainly respects her right to offer her 
opinion, but she is not deemed competent to present evidence 
as to diagnosis, medical etiology, or causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summary, therefore, the Board finds that the probative weight 
of the negative evidence in this case exceeds that of the 
positive.  As a result, the claim must be denied.  Gilbert, 1 
Vet. App. at 49.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


